Citation Nr: 1118565	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  99-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for generalized anxiety disorder prior to November 3, 2004, to include on an extraschedular basis.

2.  Entitlement to an initial disability rating in excess of 50 percent for generalized anxiety disorder as of November 3, 2004.


WITNESSES AT HEARING ON APPEAL

Appellant and private physician


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a May 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection and assigned a 30 percent initial disability rating for generalized anxiety disorder. 

In a May 2000 decision, the Board denied a higher initial disability rating.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated April 13, 2001, the Court vacated the Board's decision and remanded the claim for development pursuant to the terms of the Secretary's unopposed motion for remand.  The case was remanded by the Board in October 2001 for further development.  After the development was completed, it was returned to the Board for further appellate review.  In an August 2002 decision, the Board again denied an increased initial disability rating for the Veteran's generalized anxiety disorder.  The Veteran appealed this decision to the Court.  In a July 2003 Order, which granted a July 2003 Joint Motion for Remand (Joint Remand), the Court vacated the Board's August 2002 decision.  In April 2004, the Board remanded this case for development consistent with the instructions in the July 2003 Joint Remand.  

In a rating decision dated in October 2005, the RO increased the Veteran's initial disability rating to 50 percent, effective November 3, 2004.  The Board notes that the appellant's representative then responded by filing a notice of disagreement (NOD) requesting a higher evaluation and an earlier effective date for the award of increased compensation.  The evaluation of the initial rating is currently on appeal, and the issue of an effective date for a staged rating is part and parcel of the claim on appeal.  In its December 2006 decision, the Board rephrased the issue listed on the title page to reflect that this is an initial rating claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the December 2006 decision, the Board denied initial disability ratings of 30 percent prior to November 3, 2004 and 50 percent thereafter.  The Veteran appealed this decision to the Court, which issued a Memorandum Decision in December 2008 and a Judgment in January 2009, setting aside and remanding the Board's December 2006 decision.  

The Board notes that, in a June 2009 statement, the Veteran's private attorney withdrew as the representative of record at the Veteran's request.  The undersigned Veterans Law Judge granted this motion.  38 C.F.R. § 20.608 (2010).

In July 2009, this case was remanded for additional development; it is again before the Board for further appellate review.

The issue of entitlement to an initial disability rating in excess of 30 percent for generalized anxiety disorder prior to November 3, 2004, to include on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As of November 3, 2004, the Veteran's generalized anxiety disorder has been manifested by severely impaired ability to establish and maintain effective or favorable relationships with people and the psychoneurotic symptoms of his generalized anxiety disorder are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

2.  The Veteran's only compensable service-connected disability is generalized anxiety.

3.  As of November 3, 2004, the Veteran's service-connected generalized anxiety disorder has precluded him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation to 100 percent for generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.16(c), 4.132, Diagnostic Code 9400 (1995); 38 C.F.R. §§ 3.102, 3.159, 4.1-14, 4.130, Diagnostic Code 9400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Evaluation of Initial Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Because this appeal involves initial ratings for which service connection was granted and an initial disability rating was assigned, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran contends that his service-connected psychiatric disability is more severe than is reflected by his current disability ratings, and that he is entitled to increased initial disability ratings. 

This appeal stems from an initial grant of service connection with a January 28, 1994, effective date of award.  On November 7, 1996, new regulations became effective with respect to the criteria to be considered in mental disorder cases.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Prior to the effective date of the new regulations, the Veteran's claim for a higher initial rating may only be evaluated under the older criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (April 10, 2000).  However, from and after the effective date of amendment, the Board must consider both the old and the new criteria and apply the version most favorable to the Veteran.  Id.

Under the current criteria, a 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is appropriate where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 30 percent evaluation is appropriate where the evidence shows occupational and social impairment with occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400 (2010).

Under the criteria in effect at the time the Veteran's claim was filed in January 1994, a 30 percent evaluation required definite impairment in the ability to establish and maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  A 50 percent evaluation contemplated that the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  A 70 percent evaluation required that the ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  A 100 percent evaluation required either virtual isolation in the community, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, or the Veteran must be demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132 Diagnostic Code 9400 (1995).

In addition, 38 C.F.R. § 4.16(c) (1995), which was repealed when the revised criteria for rating psychiatric disabilities became effective, provided that where the Veteran's only compensable service-connected disability was a mental disorder that was assigned a 70 percent evaluation, and that mental disorder precluded a Veteran from securing or following a substantially gainful occupation, the mental disorder must be assigned a 100 percent evaluation under the appropriate diagnostic code.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  In a precedent opinion, dated November 9, 1993, the General Counsel of the VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this interpretation of the term "definite." 38 U.S.C.A. § 7104(c) (West 2002).

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV, p. 32).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  A GAF score in the range of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Evaluation of initial disability rating as of November 3, 2004

The appellant underwent a VA mental disorders examination by two psychiatrists and benefit of review of the claims folder on November 3, 2004.  His history of treatment was extensively reviewed and reported in the examination report.  These records demonstrated that the Veteran's recent treatment at the VA mental hygiene clinic within the last year indicated a diagnosis of generalized anxiety disorder and psychotic disorder NOS.  He had a GAF score of 50 being prescribed Lorazepam 1 mg at bedtime, Paroxetine 20 mg daily and Risperidone 4 mg daily.  He was living with his spouse and two sons on their own property.  He reported difficulty with interpersonal relations with his wife and children due to irritability and anxiety.  He liked to go to the country with his wife to his mother's country house.  He reported poor social relations and poor leisure activities.  Within the last year, he had been feeling anxiety, restlessness, tension, insomnia, inability to concentrate, irritability, sadness and depression.  He also had multiple complaints such as headaches and backaches radiating to his legs.  He did not like to be in groups or in crowds and avoided shopping centers.  He also did not like to be in close spaces or alone in an elevator.  He had anxiety episodes without apparent reasons.

On mental status examination, the appellant presented as well-developed and well-nourished and appropriately dressed with adequate hygiene.  He was spontaneous and established eye contact with the examiner.  He was alert and in contact with reality.  There was no evidence of psychomotor retardation or agitation, tics, tremors, or abnormal involuntary movement.  His thought process was coherent and logical.  He demonstrated no looseness of association or evidence of disorganized speech.  There was no evidence of delusions or hallucinations.  He had no obsessions or suicidal ideas.  His mood was anxious and depressed.  His affect was constricted and appropriate.  His memory for recent, remote and immediate events was intact. His abstraction capacity was normal.  His judgment, insight and concentration were fair.  The examiners indicated that the signs and symptoms were seriously interfering with his employment and social functioning.  There was no evidence of impairment of thought process, communication or inappropriate behavior.  He was able to maintain basic activities of daily living.  He was deemed competent to manage his own funds.  The examiners offered a diagnosis of generalized anxiety disorder and assigned a GAF score of 50 that represented serious impairment in social and occupational functioning.  The examiners also concluded that, after reviewing the Veteran's claim folder and performing a clinical history and mental status examination, it was their opinion that the Veteran's mental disorder met the DSM-IV criteria to establish a diagnosis of generalized anxiety disorder, and that the Veteran had serious symptoms and serious impairment in social and occupational functioning that are interfering in industrial capacity and in his ability to tolerate the demands and daily stressful situations of a working environment.  It was therefore their opinion that the Veteran was not able to maintain a continuous job and perform adequately in it.

Thereafter, VA medical records showing treatment through 2010 show the appellant's continued treatment for generalized anxiety disorder and psychotic disorder, NOS.  He endorsed symptoms such as occasional anxiety as well as audio/visual hallucinations with non-compliance of medications.  These records reflect GAF scores from 45 to 50.  In July 2005, the Veteran believed that he was hearing voices and that people were talking about him.  The Veteran indicated that the stress of the situation in his neighborhood, which was loud, was difficult for him.  An October 2005 VA medical record shows the diagnoses of generalized anxiety disorder, psychotic disorder, not otherwise specified and cognitive disorder, not otherwise specified.  In December 2005, the Veteran was diagnosed with dementia, of the Alzheimer's type, early onset without behavioral disturbances.  VA medical records throughout January 2010 reflect the diagnoses of generalized anxiety disorder, dementia of the Alzheimer's type, early onset, without behavioral disturbances, depressive disorder, not otherwise specified and psychotic disorder, not otherwise specified.  Throughout this time, he was very well groomed, as usual.  He had fair eye contact, as usual.  His speech was clear, his mood was "OK" and sometimes sad.  His affect was blunted but brightened with approach.  His insight and judgment were fairly good.  He was logical, coherent and relevant.  He denied any suicidal or homicidal ideations, and auditory or visual hallucinations.  The examiner noted that the Veteran had early dementia, and depression due to his early dementia.  In February 2010, his judgment and insight were noted to be poor, and he had poor recent memory.  He also indicated that he was having intermittent auditory and visual hallucinations, when he was seeing shadows and hearing voices.  He was noted to be anxious at times and his affect was constricted in July 2010.  In August 2010, the Veteran was seen for thoughts of "death wishes" but denied any suicidal or homicidal thoughts, plans or ideas.  He was otherwise calm, appropriately dressed and groomed, and had spontaneous and vocal speech.  He was depressed and his affect was reduced.  He was diagnosed with major depressive disorder with psychotic features and dementia of the Alzheimer's type early onset, without behavioral disturbances, depressive disorder, not otherwise specified, and psychotic disorder, not otherwise specified.  

A September 2009 VA mental disorders examination report shows that the Veteran reported that he had longstanding feelings of intense anxiety, restlessness, tension, problems sleeping, irritability, and loss of motivation on a daily basis.  Upon examination, the Veteran was clean, his speech was unremarkable, his affect was appropriate, but he was restless and guarded.  He was anxious, his attention was intact and he was oriented to person, place and time.  The Veteran had no delusions and understood the outcome of his behavior.  He was of average intelligence and he had insight that he had a problem.  The Veteran had sleep impairment.  He indicated that he had no hallucinations, obsessive or ritualistic behavior, panic attacks, suicidal or homicidal thoughts.  He had good impulse control and no episodes of violence.  His remote memory was moderately impaired and his immediate memory was severely impaired.  The examiner noted that the Veteran met the criteria for a diagnosis of generalized anxiety disorder and that no other mental disorder was found.  He indicated that his mental condition was severe.  The examiner noted that the Veteran had been presenting with chronic anxiety with severe symptoms of restlessness, difficulty concentrating, irritability, tension, multiple somatic complaints and sleep disturbances.  The examiner noted that the Veteran's severe chronic mental condition markedly limits his ability to interact independently, appropriately, effectively and on a sustained basis with other people and limits his ability for sustained concentration sufficiently long enough to permit the appropriate completion of tasks commonly found in work settings.  The examiner assigned the Veteran a GAF score of 45.

The AOJ requested clarification from a VA examiner, noting that the Veteran was diagnosed with other psychiatric disorders, including dementia, in addition to his service-connected generalized anxiety disorder and requesting that the VA examiner provide an opinion regarding which symptoms were related to which diagnosed psychiatric disorder.  

An October 2010 VA examination, which also provided an addendum to the September 2009 examination report, shows that the Veteran, upon examination, was restless and tense, and had spontaneous, coherent speech.  His affect was appropriate and his mood was anxious and hopeless.  His attention was intact and he was oriented to person, place and time.  His thought contact was preoccupied with somatic complaints.  He had no delusions, and he understood the outcome of his behavior.  In terms of his insight, he could partially understand that he had a problem.  The Veteran had sleep impairment which interfered with his daily activities.  He had no hallucinations and no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts.  He had good impulse control and no episodes of violence.  His remote, recent and immediate memory was moderately impaired.  The examiner diagnosed generalized anxiety disorder and noted that there were no other mental conditions found.  He assigned a GAF of 65.  The examiner noted that the Veteran's treatment records reflected diagnoses of depressive disorder with psychotic features, psychosis not otherwise specified, and Alzheimer's dementia.  The examiner indicated that these diagnoses are not due to his service-connected generalized anxiety disorder and that these were three different diagnoses with different etiologies and time frames.  The examiner found that these diagnoses may present some basic symptoms seen in his generalized anxiety disorder, like anxiety, irritability, and insomnia, but the cluster of symptoms needed for diagnosis, the evolution, the etiology and the treatment of generalized anxiety disorder are not the same.  It was his opinion that these symptoms were not due to his service-connected generalized anxiety disorder.  The examiner opined that the Veteran met the criteria for a diagnosis of generalized anxiety disorder.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The Board finds that, based upon the record, the competent evidence supports an increase in the Veteran's disability rating, as of November 3, 2004, to a 70 percent disability rating.

The Board finds that, resolving all reasonable doubt in favor of the Veteran, the symptomatology of the Veteran's service-connected psychiatric disorder more nearly approximates a 70 percent disability rating under the old criteria.  38 C.F.R. § 4.7.  As noted above, under the old criteria, a 70 percent evaluation required that the ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.

In the present case, in November 2004, the Veteran reported feeling anxiety, restlessness, tension, insomnia, inability to concentrate, irritability, sadness and depression.  The examiners noted that the Veteran had serious symptoms and impairment in social and occupational functioning that are interfering in industrial capacity and in his ability to tolerate the demands and daily stressful situations of a working environment.  At his September 2009 VA examination, it was found that the Veteran's mental condition was severe, and that the Veteran had severe symptoms of restlessness, difficulty concentrating, irritability, tension, multiple somatic complaints and sleep disturbances.  The examiner also noted that the Veteran's severe chronic mental condition markedly limited his ability to interact independently, appropriately, effectively and on a sustained basis with other people.  During the time period between these two examinations, the Veteran was assessed with numerous GAF scores ranging from 45 to 50, representing serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The Board notes that the October 2010 VA examiner found that at least some of the Veteran's symptoms-anxiety, irritability, and insomnia-may also be due to his non-service-connected dementia due to Alzheimer's.  However, the Board notes that the Veteran exhibited these symptoms prior to his diagnosis of Alzheimer's dementia in December 2005.  In addition, for the majority of the appeals period since November 3, 2004, it is impossible to parse out the symptoms due to each of the Veteran's diagnosed psychiatric disorders based on the evidence in the record.  In addition, the evidence includes numerous GAF scores, but the examiners who assigned these scores did not indicate which psychiatric disorder was associated with the GAF score.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board finds that, based upon the psychiatric symptomatology in the record, and resolving all reasonable doubt in favor of the Veteran, a 70 percent disability rating is warranted as of November 3, 2004, under the rating criteria in effect prior to November 7, 1996.  

However, where the Veteran's only compensable service-connected disability is a mental disorder, as in this case, the provisions of 38 C.F.R. § 4.16(c) are also for consideration.  In such cases, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate Diagnostic code if the mental disorder precludes the Veteran from securing or following a substantially gainful occupation.  The evidence of record shows that the Veteran's service-connected generalized anxiety disorder prevents the Veteran from securing or following a substantially gainful occupation.  At his November 2004 VA examination, the examiners concluded that the Veteran's generalized anxiety disorder caused serious impairment in social and occupational functioning that interfere with his industrial capacity and his ability to tolerate the demands and daily stressful situations of a working environment, and that, because of this, the Veteran was not able to maintain a continuous job and perform adequately in it.  The September 2009 examiner concluded that the Veteran's severe chronic mental condition markedly limited his ability for sustained concentration sufficiently long enough to permit the appropriate completion of tasks commonly found in work settings.  The Board also notes that as a result of the Veteran's psychiatric disability, he had GAF scores of 45 to 50 throughout this time period, scores indicative of the inability to work.  The Board concludes that the manifestations of his generalized anxiety disorder are of such severity to prevent the Veteran from substantially gainful employment.  Accordingly, the requirements have been met for the assignment of a 100 percent disability evaluation for generalized anxiety disorder.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.16(c); 4.132, Diagnostic Code 9400 (1995).


ORDER

A disability rating of 100 percent for generalized anxiety disorder is granted for the appeal period as of November 3, 2004, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

As an initial matter with regard to the Veteran's claim for an initial disability rating in excess of 30 percent prior to November 3, 2004, the Board notes that, in the December 2008 Memorandum Decision, the Court indicated that the Board's December 2006 decision should be set aside and remanded, in part, because the Board provided an inadequate statement of reasons or bases for its determination that there were no outstanding records that the Veteran had identified and authorized the VA to obtain on his behalf.  In fact, the Court noted that Veteran had indicated that he was treated by psychiatrists while in the service in Germany.  

The Board noted that the duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  In its July 2009 remand, the AOJ was instructed to attempt to obtain any missing service treatment records from the Veteran's time on active duty in Germany.  Specifically, it appeared that the Veteran had received psychiatric treatment while hospitalized in July 1974 for headaches in the U.S. Army hospital in Nurnberg.  The Board instructed the AOJ to contact the National Personnel Records Center (NPRC), the service department and any other source referred by NPRC, for the Veteran's complete service treatment records, to include any medical reports or records associated with his psychiatric treatment while in service in Germany and any other useful information for that time period, including unit histories, diaries, operational reports or other military records that might support the appellant's claim.  However, it appears that on remand, the AOJ contacted the NPRC only for these records.  As such, the Board finds that further remand is necessary in order to appropriately comply with the July 2009 remand instructions regarding these records.  Stegall.

In addition, the Board instructed the AOJ to consider referring the Veteran's claim for an increased initial disability rating for his service-connected generalized anxiety disorder to the Chief Benefits Director or the Director, Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2010).  The AOJ apparently considered this, but offered only a cursory statement indicating that there was no evidence of an exceptional disability picture.  However, based upon the evidence of record, the Board finds that referral to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration for an extraschedular rating is appropriate for the Veteran's increased initial disability rating claim prior to November 3, 2004, under 38 C.F.R. § 3.321(b).
 
In this case, there is evidence throughout the period of time prior to November 3, 2004, that his service-connected generalized anxiety disorder provides "marked interference" with employment.  The Board notes that the record reflects that the Veteran was granted disability benefits by the Social Security Administration in 1983, based upon diagnoses of schizophrenia and anxiety disorder.  The Court has held that the Board is not bound by the findings of disability and/or unemployability made by other Federal agencies, including SSA.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, the Board finds that this is evidence of the effect of his service-connected generalized anxiety disorder on his ability to work.  A June 1998 statement by a private physician noted that he felt that the Veteran should be rated at 100 percent, because he was completely and severely sick.  

The Board concludes that referral of the increased rating claim, for the time period prior to November 3, 2004, to the Director of Compensation and Pension Service for an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is warranted, as there is some evidence of "marked interference" with employment as discussed above. 

The Board realizes it cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director has determined that an extraschedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.  

In fact, most recently, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C & P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a)  ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").  In the present case, the Director of Compensation and Pension has not yet made this initial determination.  

In conclusion, the Board refers the issue of a higher initial rating for generalized anxiety disorder to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's service department for the Veteran's complete service treatment records, to include any medical reports or records associated with his psychiatric treatment while hospitalized in June 1975 in the U.S. Army hospital in Nurnberg, Germany.  Request any other useful information for that time period, including unit histories, diaries, operational reports or other military records that might support the appellant's claim.  If the service department is unable to supply the requested information, that should be noted, along with information as to where such records might otherwise be located.

2.  Refer the claim for entitlement to an increased rating for generalized anxiety disorder on an extraschedular basis to the Director of Compensation and Pension Service, pursuant to the provisions of 38
C.F.R. § 3.321(b) for consideration of whether this benefit is warranted on an extraschedular basis.  

3.  Then readjudicate the claim for a higher initial rating than 30 percent for generalized anxiety disorder prior to November 3, 2004, to include on an extraschedular basis under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), in light of the additional evidence obtained.  If this claim is not granted to the Veteran's satisfaction, send him a SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


